Title: Thomas Jefferson to Rowland Reynolds, 7 August 1819
From: Jefferson, Thomas
To: Reynolds, Rowland


          
            Sir
            Poplar Forest near Lynchburg Aug. 7. 19
          
          Your letter of July 21. finds me at a distance from Monticello, which may explain the tardiness of it’s acknoledgement. the Visitors of the University having decided to employ otherwise all it’s funds of the present & ensuing year, the appointment of Professors will be postponed until the accomodations are provided for their reception; to which object the funds are employed in the first instance. in the mean time your letter shall be preserved for their consideration. I return that of mr Emmet to Bp Moore presuming it the original which you destine for him. I salute you with esteem & respect.
          
            Th: Jefferson
          
         